DUFOUR, J.
The plaintiff, a non-resident creditor’ of the defendant, acting through D. A. Mayer, its local agent, filed suit coupled with attachment in the Civil District Court of the Parish of Orleans.
The defendant filed a plea to the jurisdiction on the ground that he was a resident of the Parish of St. Bernard; his exception was maintained and the suit was dismissed.
Plaintiff appeals.
The evidence is conclusive that for nearly two years immediately preceding the filing of this suit R'oussoire lived exclusively ■in the Parish of St. Bernard, had his family with him and was employed there. He was also, during a portion of that time, engaged in business there, and the goods sold to him, the price of which is now sued for, were billed and delivered to him in-that Parish.
There is nothing to show that he had any other establishment, and no question of ambiguous domicile arises. The proof of domicile by a declaration before a parish recorder (Art. R. C. C. 4.2) is not exclusive; in case this declaration -is not made, the proof of intention depends upon circrimstances. R. C. C. Art. 43, 33 An. 1305. Where there has been a removal from one parish to another with the apparent intention to change domicile, but no formal declaration to that effect has been made, a creditor may sue in either parish, if a> year has not elapsed since the removal.
C. P. 167, 168, 45 An. 989.
As defendant had actually resided in St. Bernard for more than one year prior to the institution of this suit, plaintiff had no right to sue him in New Orleans. Judgment affirmed.